          Case 5:14-cr-00076-MTT-MSH Document 41 Filed 07/29/21 Page 1 of 1


‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.     5:14-CR-00076-001 (MTT)

              PETER VINCENT POOLE

On October 7, 2019, the supervised release period of 24 months commenced. Peter Vincent Poole
has complied with the rules and regulations of supervised release, he has met the criteria for early
termination as outlined in the Guide to Judiciary Policy; Part E (Post-Conviction Supervision);
Chapter 3, as approved by the Administrative Office of the United States Courts and is no longer in
need of supervision.


                                                               Respectfully submitted,




                                                               James O. Poe, III
                                                               U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.

       Dated this       29th       day of               July             , 2021.



                                                            S/ Marc T. Treadwell

                                                            MARC T. TREADWELL
                                                            CHIEF U.S. DISTRICT JUDGE
